ALD-284                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-2996
                                      ___________

                          IN RE: TRENELL J. COLEMAN,
                                                Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
               United States District Court for the District of New Jersey
                        (Related to D.C. Civ. No. 09-cv-6330)
                     ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  September 8, 2011

           Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                            (Opinion filed: October 4, 2011 )
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Trenell Coleman is serving a 444-month sentence imposed by the United States

District Court for the District of New Jersey. See United States v. Coleman, 575 F.3d

316, 318 (3d Cir. 2009). On August 25, 2010, the District Court denied Coleman‟s

motion to vacate his sentence under 28 U.S.C. § 2255, and later it denied his motion for

reconsideration. Coleman appealed, and we denied Coleman‟s request for a certificate of

appealability. See CA No. 11-1756 (3d Cir. June 15, 2011). Coleman‟s petition for
panel and en banc rehearing was denied on August 19, 2011.

       After we denied him a certificate of appealability but before we denied him

rehearing, Coleman filed the instant mandamus petition. With that petition, Coleman

“prays that this court issues a writ of mandamus and direct[s] the [District Court] to

expedite full disposition of all four of petitioner‟s claims in his original section 2255

motion.” According to Coleman, the District Court failed “to rule on [his] fourth claim.”

       Coleman made this same argument about his fourth § 2255 claim in support of

both his request for a certificate of appealability and his petition for rehearing. Clearly,

then, Coleman recognizes the existence of alternative “adequate means . . . to attain the

relief he desires,” Hollingsworth v. Perry, --- U.S. ---, 130 S. Ct. 705, 710 (2010) (per

curiam) (citation and internal quotations marks omitted), a fact that precludes him from

demonstrating the appropriateness of mandamus relief. It is well-settled that the writ is

not to be used as a substitute for the regular appeals process. Cheney v. U.S. Dist. Court

for D.C., 542 U.S. 367, 380-81 (2004); see also In re Catawba Indian Tribe of South

Carolina, 973 F.2d 1133, 1135 (4th Cir. 1992) (“The very power of the writ of mandamus

demands that its availability be limited to narrow circumstances lest it quickly become a

shortcut by which disappointed litigants might circumvent the requirements of appellate

procedure mandated by Congress”).

       Furthermore, Coleman‟s right to the relief he desires is not— as it must be before

a mandamus petition can be granted—“clear and indisputable.” Hollingsworth, 130 S.

Ct. at 710. In fact, his contention that the District Court failed to adjudicate all four
                                               2
claims raised in his § 2255 motion is baseless. Cf. United States v. Santtini, 963 F.2d

585, 594 (3d Cir. 1992) (“The right to a writ is „clear and indisputable‟ when the

petitioner can show „a judicial usurpation of power or a clear abuse of discretion‟”)

(citation omitted). In denying Coleman‟s § 2255 motion, the District Court reasoned as

follows:

               The first, second, and fourth of Petitioner‟s claims [of trial
               counsel ineffectiveness] fail because Petitioner cannot show
               prejudice. All three of those claims basically argue that
               Petitioner‟s attorney should have done a better job arguing
               that the application of § 924(c) should not have resulted in a
               32-year consecutive sentence. However, the Third Circuit
               has now affirmed the imposition of that sentence on two
               separate occasions.

                                            ***

               Petitioner‟s third claim . . . should fail because that claim is
               vague and conclusory . . . Since Petitioner has not stated any
               facts that support his claim that his attorney should have
               called additional witnesses, he has not made the showing
               required to avoid summary dismissal.

Coleman v. United States, D.C. Civ. No. 09-cv-6330, dkt # 12, pgs. 4, 5 (D.N.J. Aug. 25,

2010).

         Accordingly, the mandamus petition will be denied.




                                              3